DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-18 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 2: “and combinations thereof” should read “or combinations thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite for reciting “introducing the deasphalted oil stream into an ultra deasphalting unit” because it is unclear how the deasphalted oil stream can be introduced into both the ultra deasphalting unit and the steam catalytic cracking system as recited in claim 1. Claim 1 requires that the deasphalted oil is introduced into the steam catalytic cracking and therefore it is not clear if claim 11 is an alternative step or intermediate step between the solvent deasphalting and the cracking. Additionally, claim 11 recites producing an ultra deasphalted oil stream, and it is not clear if the ultra deasphalted oil is meant to be subsequently passed to the cracking system. It would appear that prior to introducing the deasphalted oil stream into the cracking system, the deasphalted oil is subjected to additional deasphalting to produce an ultra deasphalted oil stream, which is then fed to the cracking zone. Therefore, for purposes of examination, claim 11 will be interpreted as being performed prior to introducing the deasphalted oil into the cracking system and that the ultra deasphalted stream is the stream to be passed to the cracking system. Appropriate correction is required. 
Claims 12-13 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 11. 

Claim 15 is indefinite for reciting separating the hydrocarbon feed into at least a low boiling point fraction and a high boiling point fraction and introducing the high boiling point fraction into the SDA because claim 1 already recites introducing the hydrocarbon feed into the SDA. It is unclear if the subject matter of claim 15 is meant to replace the first step of claim 1 as it requires only a portion of the feed to be introduced into the SDA. Claim 15 appears to be an alternative to sending the entire hydrocarbon feed into the SDA as recited in claim 1. As such, claim 15 should be written as an independent claim or the claims be reworded such that claim 1 allows for embodiments in which only a portion of the feed is introduced into the SDA. 
Claim 16 is also rejected under 35 U.S.C. 112(b) by virtue of the dependency on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shafi et al. (US 2015/0152027 A1, cited in the IDS dated 04/29/2022), in view of Al-Herz et al. (US 2017/0369397 A1, cited in the IDS dated 04/29/2022).
In regards to claim 1, Shafi discloses an integrated solvent-deasphalting and fluid catalytic cracking process for light olefin production comprising:
introducing a hydrocarbon feed into a solvent deasphalting zone to remove asphaltenes from the feed and produce a deasphalted oil ([0021]; [0022]); and
introducing the deasphalted oil into a fluidized catalytic cracking reaction and separation zone, wherein the deasphalted oil is introduced to the reaction zone accompanied by steam ([0022]; [0037]); 
cracking the deasphalted oil in the presence of steam and a catalyst to produce a cracked effluent ([0037]; [0038]); and 
separating olefins form the cracked effluent ([0038]; Fig. 1).
Shafi does not appear to explicitly disclose that the deasphalted oil comprises 0.01 to 18 wt% asphaltenes and that the cracking catalyst is a nano zeolite catalyst.
However, Shafi discloses a solvent deasphalting step that is substantially equivalent to the claimed solvent deasphalting using overlapping solvent-to-oil ratios and discloses partial deasphalting ([0030]; [0066]). This reasonably suggests that the solvent deasphalting of Shafi will function in a similar manner as claimed and achieve similar deasphalted oil comprising overlapping amounts of asphaltenes and since the solvent deasphalting is a partial deasphalting, Shafi reasonably suggests that deasphalted oil will comprise greater than 0 wt% asphaltenes which overlaps the claimed range. 
In regards to the nano zeolite, Al-Herz, directed to catalytic cracking systems for converting gas condensate into a product stream comprising propylene, teaches that nano-ZSM-5 catalysts are known in the art for high severity catalytic cracking and teaches that nano-ZSM-5 catalysts solve the diffusional limitations encountered during cracking to produce more olefins ([0027]; [0031]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Shafi by substituting the cracking catalyst for a nano-ZSM-5 catalyst as taught by Al-Herz because Shafi teaches that the fluidized catalytic cracking unit employs high-severity catalytic cracking and that the catalyst may be ZSM-5 zeolite ([0040]; [0057]), Al-Herz teaches that high-severity catalytic cracking can be improved by using nano-ZSM-5 catalysts and are suitable for cracking of similar feeds and at similar conditions as taught by Shafi (Al-Herz – [0005], [0028], [0031]; Shafi – [0042]-[0045]), and this involves substituting one known catalyst for another to improve a similar process in a predicable way. 

In regards to claim 2, Shafi discloses a solvent to oil ratio in the range of 5:1 to about 50:1 ([0030]). The claimed range overlaps the range taught by the prior art and is therefore considered prima facie obvious. 

In regards to claim 3, Shafi discloses an example in which a deasphalted mixture is produced having a specific gravity of 0.7796 (Table 1). Based on the specific gravity, one of ordinary skill could easily calculate the API gravity, which in this instance is approximately 50. 

In regards to claim 4, Shafi discloses that the cracking may be performed at a temperature of about 500 to about 650oC ([0042]). The claimed temperature range overlaps the range taught by the prior art and is therefore considered prima facie obvious.

In regards to claim 5, Al-Herz discloses nano-ZSM-5 zeolite catalyst (Abstract).

In regards to claim 6, Al-Herz discloses the catalyst has a silica to alumina molar ratio of from 20 to 40 ([0031]). The claimed range overlaps the range taught by the prior art and is therefore considered prima facie obvious. 

In regards to claim 7, Al-Herz discloses that the catalyst has an average particle diameter of from 0.01 to 0.2 µm ([0031]), 10 to 200 nm. The claimed range overlaps the range taught by the prior art and is therefore considered prima facie obvious. 

In regards to claims 8-10, both Shafi and Al-Herz disclose that at least propylene will be produced from cracking (Abstracts). 
Shafi, in view of Al-Herz does not appear to explicitly disclose that the olefin yield is from 40 to 80 mol. % or that the olefins comprise propylene and butene in a volume ratio from 0.5 to 3.
However, Shafi, in view of Al-Herz, discloses a similar process for producing olefins from a hydrocarbon feedstock comprising the same steps (deasphalting and steam catalytic cracking) and same catalyst at overlapping conditions as claimed. It follows that with the same feed, same steps, and same catalyst and at overlapping conditions, the process of Shafi, in view of Al-Herz, would function and proceed in a similar manner as claimed. Therefore, it is asserted that the process of Shafi, in view of Al-Herz, will have an olefin yield that overlaps the claimed range and will produce propylene and butene in an overlapping volume ratio range, absent evidence to the contrary.

In regards to claim 14, Shafi discloses that the deasphalted oil may be mixed with a light gas condensate (Abstract; [0011]; [0061]).
Shafi does not appear to explicitly disclose that the content of gas condensate is 5 to 25 wt% of the deasphalted oil.
However, Shafi recognizes that the deasphalted oil and the condensate are reactants in the cracking zone that produce different product yields ([0067]; Table 2). As such, one of ordinary skill in the art would reasonably conclude that the amount of condensate in the deasphalted oil to be cracked is a result effective variable that affects the product yields and therefore find it obvious to optimize the amount of gas condensate mixed in the deasphalted oil stream to be cracked based on the desired product yields. 

In regards to claim 15, Shafi discloses splitting an initial feedstock in a splitter into a light fraction and heavy fraction, introducing the heavy fraction to the solvent deasphalting zone, wherein the solvent deasphalting zone comprises a solvent and produces a deasphalted oil, and mixing the deasphalted oil with the light fraction upstream of the cracking zone ([0023]; [0029]; [0030]; Fig. 1).

In regards to claim 16, Shafi does not appear to explicitly disclose the cut point between the light fraction and heavy fraction.
However, Shafi reasonably suggests that naphtha range hydrocarbons are mixed with the deasphalted oil as a portion of the feedstock for catalytic cracking and that naphtha range hydrocarbons are used as solvent for solvent deasphalting, wherein the light fraction may represent the solvent and portion mixed with the deasphalted oil upstream of the cracking zone ([0011]; [0012]; [0029]; [0065]). This reasonably suggests that the cut point between the light and heavy fraction would be in the range of heavy naphtha such that naphtha range hydrocarbons are found in the light fraction. The claimed cut point range is considered to overlap the heavy naphtha boiling range and is therefore considered prima facie obvious. 

In regards to claim 17, Shafi discloses that the cracked products may be separated into a various streams including an olefins stream which is considered to comprise propylene and a gasoline which is considered to comprise naphtha ([0022]; [0038]). Al-Herz discloses that products from cracking may be separated into a gas product comprising propylene and a liquid product ([0026]). It would be obvious for one of ordinary skill in the art to modify the process of Shafi by separating the olefins by separating a gas effluent and a liquid effluent as taught by Al-Herz because they are both directed to catalytic cracking, Al-Herz teaches a known technique for separating cracked products and this merely involves applying a known separation technique to a similar process. 
Shafi, in view of Al-Herz, does not appear to explicitly disclose separating liquid hydrocarbons from an aqueous effluent. However, Shafi teaches that steam may be used during cracking (not shown) and therefore the products from cracking is expected to comprising water. Given that Shafi teaches that gasoline and cycle oil may be recovered from the separation zone, it would be obvious to separate out an aqueous effluent from the hydrocarbon products to recover a gasoline effluent. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shafi et al. (US 2015/0152027 A1, cited in the IDS dated 04/29/2022), in view of Al-Herz et al. (US 2017/0369397 A1, cited in the IDS dated 04/29/2022) as applied to claim 1 above, and further in view of KR 20030078382A (cited in the IDS dated 04/29/2022 and hereinafter referred to as KR ‘382) and Franco et al. (“Kinetic and thermodynamic equilibrium of asphaltenes sorption onto nanoparticles of nickel oxide supported on nanoparticulated alumina”, Fuel 105, Elsevier, (2013), 408-414).
In regards to claim 11, Shafi, in view of Al-Herz, does not appear to explicitly disclose introducing the deasphalted oil stream into an ultra deasphalting unit to remove at least a portion of the asphaltenes in the deasphalted oil stream, wherein the ultra deasphalting unit contains adsorption solid material comprising alumina coated with nickel oxide, wherein the nickel oxide is present in an amount from at least 5 to 30 wt% of the adsorption material.
However, KR ‘382 discloses a method for removing impurities from heavy oil and deasphalt oil comprising treating deasphalt oil (DAO) with an adsorbent to remove asphaltenes and other impurities ([0017]; [0060]). KR ‘382 teaches that adsorption prior to downstream conversion processes and after a solvent deasphalting process improves operational efficiency of the downstream process by maximizing removal of impurities ([0024]; [0025]).
Franco, directed adsorbents used for asphaltene sorption, teaches that alumina coated with nickel oxide have higher asphaltene uptake and superior results than alumina alone, and disclose examples in which the amount of nickel oxide present is 5 and 15 wt% (Abstract; p. 410 – left column, lines 1-9; p. 414 – Conclusion).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Shafi, in view of Al-Herz, by further removing asphaltene impurities before downstream steam cracking by contacting the deasphalted stream with an adsorption solid material as taught by KR ‘382 because KR ‘382 teaches that adsorption in combination with SDA improves removal of impurities which improves downstream processing, Shafi is considered to reasonably suggest that the SDA results in a deasphalted oil stream having greater than 0% asphaltene impurities, and this merely involves applying a known technique to remove additional impurities to a known process to improve said known process and yield predictable results. Additionally, it would be obvious for one having ordinary skill in the art to modify the process of Shafi, in view of Al-Herz and KR ‘382, by using an adsorption material comprising alumina coated with nickel oxide as taught by Franco because KR ‘382 teaches using known adsorbents including alumina, Franco teaches that alumina coated with nickel oxide is superior than alumina itself and has higher uptake of asphaltenes, and this merely involves substituting one known adsorbent for another known adsorbent taught to be superior in asphaltene sorption to improve a process in a predictable manner. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shafi et al. (US 2015/0152027 A1, cited in the IDS dated 04/29/2022), in view of Al-Herz et al. (US 2017/0369397 A1, cited in the IDS dated 04/29/2022) and Salazar-Guillen et al. (US 2019/0055482 A1).
In regards to claim 18, Shafi discloses an integrated solvent-deasphalting and fluid catalytic cracking process for light olefin production comprising:
introducing a hydrocarbon feed into a solvent deasphalting zone to remove asphaltenes from the feed and produce a deasphalted oil ([0021]; [0022]); and
introducing the deasphalted oil into a fluidized catalytic cracking reaction and separation zone, wherein the deasphalted oil is introduced to the reaction zone accompanied by steam ([0022]; [0037]); 
cracking the deasphalted oil in the presence of steam and a catalyst to produce a cracked effluent ([0037]; [0038]); and 
separating olefins form the cracked effluent ([0038]; Fig. 1).
Shafi does not appear to explicitly disclose (I) that the deasphalted oil comprises 0.01 to 18 wt% asphaltenes, (II) that the cracking catalyst is a nano zeolite catalyst, and (III) that the flowrate of steam is from 2 to 10 times greater than the flowrate of deasphalted oil stream.
However, in regards to (I), Shafi discloses a solvent deasphalting step that is substantially equivalent to the claimed solvent deasphalting using overlapping solvent-to-oil ratios and discloses partial deasphalting ([0030]; [0066]). This reasonably suggests that the solvent deasphalting of Shafi will function in a similar manner as claimed and achieve similar deasphalted oil comprising overlapping amounts of asphaltenes and since the solvent deasphalting is a partial deasphalting, Shafi reasonably suggests that deasphalted oil will comprise greater than 0 wt% asphaltenes which overlaps the claimed range. 
In regards (II), Al-Herz, directed to catalytic cracking systems for converting gas condensate into a product stream comprising propylene, teaches that nano-ZSM-5 catalysts are known in the art for high severity catalytic cracking and teaches that nano-ZSM-5 catalysts solve the diffusional limitations encountered during cracking to produce more olefins ([0027]; [0031]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Shafi by substituting the cracking catalyst for a nano-ZSM-5 catalyst as taught by Al-Herz because Shafi teaches that the fluidized catalytic cracking unit employs high-severity catalytic cracking and that the catalyst may be ZSM-5 zeolite ([0040]; [0057]), Al-Herz teaches that high-severity catalytic cracking can be improved by using nano-ZSM-5 catalysts and are suitable for cracking of similar feeds and at similar conditions as taught by Shafi (Al-Herz – [0005], [0028], [0031]; Shafi – [0042]-[0045]), and this involves substituting one known catalyst for another to improve a similar process in a predicable way. 
In regards to (III), Salazar, directed to a process for olefin production by steam cracking, teaches that the composition of the product stream from steam cracking depends on the feed to steam flow ratio and that the ratio may be optimized to maximize production of a certain product (e.g. olefins) ([0064]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Shafi by optimizing and determining the workable ranges of flowrate of steam to the flowrate of deasphalted oil stream because Salazar teaches that the feed to steam flow rate is a result effective variable that is optimizable in steam cracking processes, and it has been held that where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation. The Applicant has not shown that the claimed flowrate of steam being 2 to 10 times greater than the flowrate of deasphalted oil stream is critical or has unexpected results. In the present invention, one would have been motivated to optimize the flowrate of steam to feed motivated by the desire to maximize the production of olefins. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,370,731. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a process for producing olefins comprising solvent deasphalting and steam cracking. 
The conflicting claims differ from the rejected claims in that the conflicting claims include an additional step of introducing the deasphalted oil stream into an ultra deasphalting unit in the independent claim and a limitation regarding the amount of asphaltene content upon exiting the ultra deasphalting unit. However, the rejected claims recite the open transitional phrase “comprising” and is therefore open to additional steps and the rejected claims merely recite the ultra deasphalting unit in claim 11. Additionally, the conflicting claims do not specifically recite a flowrate ratio of steam to deasphalted oil stream in the claims. However, the flowrate of steam to deasphalted oil stream is considered a result effective variable that could be determined through routine experimentation by one of ordinary skill in the art. As such, the rejected claims are an obvious variation of the conflicting claims and are not considered patentably distinct. 

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses the process of claim 1 further comprising introducing the deasphalted oil stream into an ultra deasphalting unit to remove at least a portion of asphaltenes, wherein the ultra deasphalting unit contains adsorption solid material comprising alumina coated with nickel oxide, the nickel oxide is present in an amount from at least 5 to 30 wt%, and wherein the alumina has a size of from 1 mm to 10 mm as recited in claim 12 and wherein the weight ratio of adsorption material to deasphalted oil stream is from 0.001 to 0.02. 
Franco et al. (“Kinetic and thermodynamic equilibrium of asphaltenes sorption onto nanoparticles of nickel oxide supported on nanoparticulated alumina”, Fuel 105, Elsevier, (2013), 408-414), directed adsorbents used for asphaltene sorption, teaches that alumina coated with nickel oxide have higher asphaltene uptake and superior results than alumina alone, and disclose examples in which the amount of nickel oxide present is 5 and 15 wt% (Abstract; p. 410 – left column, lines 1-9; p. 414 – Conclusion). Franco teaches that the alumina has a mean crystallite size of 35 nm which is magnitudes smaller than the claimed range of 1 mm to 10 mm (p. 411 – 4.1. Surface characteristics of the test samples) and teaches using concentrations of adsorbent material that result in weight ratios of adsorbent to solution that are much greater than the claimed range of 0.001 to 0.02 (p. 410 – 2.4 Adsorption experiments).
KR 20030078382A discloses a method for removing impurities from heavy oil and deasphalt oil comprising treating deasphalt oil (DAO) with an adsorbent to remove asphaltenes and other impurities ([0060]) as discussed above. KR ‘382 discloses that the adsorbent may be particles having a diameter of 0.5 to 1.0 mm ([0055]). However, KR ‘382 does not disclose using an adsorbent material comprising alumina coated with nickel oxide and teaches concentrations that would result in weight ratios of adsorption material to deasphalted oil stream that are much greater than 0.001 to 0.02 ([0055]). The Examiner notes that while KR ‘382 discloses adsorbent sizes of 0.5 to 1mm diameter, it would not be obvious to modify Franco with the adsorbent sizes or KR ‘382 because Franco is specifically directed to the use of alumina nanoparticles and there is no guidance or reason one of ordinary skill would modify the alumina nanoparticles to be much larger in KR ‘382.
Koseoglu (US 2017/0029720 A1, cited in the IDS dated 04/29/2022), directed to integrated enhanced solvent deasphalting and coking process to produce petroleum green coke, teaches that solid adsorbents may be used in combination with solvent deasphalting to adsorb asphaltene ([0027]; [0028]). Koseoglu does not disclose an adsorbent comprising alumina coated with nickel oxide and teaches weight ratio of feed to adsorbent of about 0.1:1 to 20:1, which are outside the claimed range. 
As such, no prior art appears to suggest treating a deasphalted oil stream to remove asphaltenes, with an adsorption material comprising alumina coated with nickel oxide, wherein the alumina has a size of from 1 mm to 10 mm and a weight ratio of adsorption material to deasphalted oil stream is from 0.001 to 0.02, and claims 12-13 are indicated as containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772